—In a declaratory judgment action seeking a declaration as to the defendant’s obligation to defend and indemnify under a policy of insurance, the defendant appeals (1) from so much of an order of the Supreme Court, Westchester County (Scarpino, J.), entered August 29, 1995, as denied certain discovery demands; (2) from so much of an order of the same court entered December 1, 1995, as denied certain discovery demands; and (3) from so much of an order of the same court entered January 26, 1996, as denied certain discovery demands.
Ordered that the orders are affirmed, with costs.
While it is true that CPLR 3101 (a) provides for "full disclosure of all matter material and necessary in the prosecution or defense of an action” (see also, Allen v Crowell-Collier Publ. Co., 21 NY2d 403, 406-407; Lopez v Huntington Autohaus, 150 AD2d 351, 352), it is equally true that "unlimited disclosure is not permitted” (Ackerman v Landes, 125 AD2d 620) and that the supervision of disclosure is generally left to the sound discretion of the trial court (see, Kaplan v Herbstein, 175 AD2d 200).
Upon review of the record, we conclude that there was no improvident exercise of discretion in any of the discovery orders at issue here. Miller, J. P., Ritter, Goldstéin and Florio, JJ., concur.